 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1503 
In the House of Representatives, U. S.,

September 22, 2010
 
RESOLUTION 
Expressing support for the goals and ideals of National Estuaries Day, and for other purposes. 
 
 
Whereas the estuary regions of the United States comprise a significant share of the national economy, with 43 percent of the population, 40 percent of employment, and 49 percent of economic output located in such regions; 
Whereas coasts and estuaries contribute more than $800,000,000,000 annually in trade and commerce to the Nation’s economy; 
Whereas more than 43 percent of all adults in the United States visit a sea coast or estuary at least once a year to participate in some form of recreation, generating $8,000,000,000 to $12,000,000,000 in revenue annually; 
Whereas more than 28,000,000 jobs in the United States are supported through commercial and recreational fishing, boating, tourism, and other coastal industries that rely on healthy estuaries; 
Whereas estuaries provide vital habitat for countless species of fish and wildlife, including many that are listed as threatened species or endangered species; 
Whereas estuaries provide critical ecosystem services that protect human health and public safety, including water filtration, flood control, shoreline stabilization and erosion prevention, and protection of coastal communities during extreme weather events; 
Whereas 55,000,000 acres of estuarine habitat have been destroyed over the last 100 years; 
Whereas bays once filled with fish and oysters have become dead zones filled with excess nutrients, chemical wastes, harmful algae, and marine debris; 
Whereas sea level rise is accelerating the degradation of estuaries by submerging low-lying lands, eroding beaches, converting wetlands to open water, exacerbating coastal flooding, and increasing the salinity of estuaries and freshwater aquifers; 
Whereas in the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.), Congress found and declared that it is national policy to preserve, protect, develop, and where possible, to restore or enhance, the resources of the Nation’s coastal zone, including estuaries, for current and future generations; 
Whereas scientific study leads to better understanding of the benefits of estuaries to human and ecological communities; 
Whereas Federal, State, local, and tribal governments, national and community organizations, and private citizens work together to effectively manage our Nation’s estuaries; 
Whereas estuary restoration efforts cost-effectively restore natural infrastructure in local communities, helping to create jobs and reestablish the natural functions of estuaries that yield countless benefits; and 
Whereas September 25, 2010, has been designated National Estuaries Day to increase awareness among all citizens, including local, State, and Federal officials, about the importance of healthy estuaries and the need to protect and restore them: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals and ideals of National Estuaries Day; 
(2)acknowledges the importance of estuaries to the Nation’s economic well-being and productivity; 
(3)recognizes the persistent threats that undermine the health of the Nation’s estuaries; 
(4)applauds the work of national and community organizations and public partners to promote public awareness, protection, and restoration of estuaries; and 
(5)reaffirms its support for estuaries, including the preservation, protection, and restoration thereof, and expresses its intent to continue working to protect and restore the estuaries of the United States. 
 
Lorraine C. Miller,Clerk.
